---     .




      Hon. C. Woodrow Laughlin               Opinion No. 0-5606
      County Attorney                        Re:   Whether a justice of the peace
      Jim Wells County                       must qualify as a notary public un-
      Alice, Texas                           der Article  59&9, Vernon’s Annotated
                                             Civil Statutes,  before he is author-
                                             ized to take acknowledgments in the
      Dear Sir:                              State of Texas.
                Your letter of November 3, 1943, requesting   the opinion
      of this department on the question stated therein,   reads, in
      part, as follows:
                    “I submit herewith        for    your opinion    the follow-
               ing question; to-wit::
                      “Does Article  5949, Revised Civil Statutes of
               Texas, as amended 1943, repeal Article 2376, Revised
               Civil Statutes of Texas?     In other words, must a
               justice   of the peace qualify as a notary public be-
               fore he is authorized to take acknowledgments in
               this State?
                     “Article  2376, Revised Civil Statutes of Texas,
               1925, provides that ‘Each justice       of the peace shall
               be commissioned as justice       of the peace of his pre-
               cinct and ex-officio     notary public of his countyi’
               In the footnote   following     Article 5’949, as amended
               1943, the following     language is used. ‘Section 2 of
               the Amendatory Act of 1943 repealed Articles        5950-
               5953 and all conflicting      laws and parts of laws.’
                     “In view of the above and foregoing  clauses, it
               is the opinion of this office  that subsequent to May
               12, 1943, a justice  of the peace must qualify as any
               other notary public and that unless he has qualified
               as provided in Article 5949 as amended, he does not’
               have the authority  to take acknowledgements in this
               State .I1
                    Section 19, Article           5 of the State    Constitution,    pro-
      vides,     in part, as followsr
                         ‘I*** All the justices     of the peace    shall   be ex-
               officio       notaries public.*,    * *I,’
Hon. C. Moodrow Laughlin,      page 2    (O-5606)


            bticle   2376,   Vernon’s   Annotated Civil   Statutes,   pro-
vide s :

               “‘Bach justice  of the peace shall be commissioned
       as justice      of the peace of his precinct and ex-
       officio     notary public of his county.”
           Senate Bill No. 335, Acts of the 48th Legislature,
Regular Session,   1943, is a comprehensive act authorizing      the
appointment of notaries     public, providing the qualifications     of
notaries  public, requiring bond and setting forth said duties
of notaries public,   etc.,   and known and cited as the “Notary
Public Act of 1943.”    Section 2 of said Act expressly provides:
            “Articles  5950 5951, 5952 and 5953, Vernon’s
      Civil Statutes of 1425 being Acts of 1881, page 84,
      Sections 12, 13, 14 and 2, respectively,    are hereby
      expressly repealed,   and all of the laws or parts of
      laws in conflict   herewith are hereby repealed.”
           It is our opinion that said Senate Bill No. 335 does
not repeal Article  2376, Vernon’s Annotated Civil Statutes.     It
is our further opinion,   and you are so advised, that a justice
of the peace is not, under the law, required to also take the
oath and give the bond required of notaries    public.
          In Conference Opinion No. 1333, this department held
(December 7, 1914) that a justice of the peace is not required to
also take the oath and give the bond required of notaries  public.
          On January 30, 1915, In another Conference Opinion
reported in Attorney General’s Opinions, Vol. 43, page 18, it was
held, among other things:
            ‘I*** In a former opinion rendered by this
      department in discussing    the constitutional    provi-
      sion and the various statutory    enactments relative
      to the justice   of the peace, it was held that it
      was not necessary for a justice     of the peace to
      subscribe to the oath and execute the bond required
      of a notary public,    This opinion is based upon the
      reason that a justice    of the peace may exercise     all
      the powers of a notary public under the statutes by
      reason of his qualification    as justice    of the peace,
      and that the powers of a notary public are conferred
      upon him by reason of his office.     ***I’
          On May 12, 1915, this department held in a Conference
OMnion, reported in the Report and Opinions of the Attorney
General of Texas, 1914-1916, page 505:
Hon. C. Woodrow Laughlin,   page 3    (O-5606)


            I#*** A justice   of the peace is not, under
     the law required to also take the oath and give
     the bond~required of notaries      public.   Under the
     Constitution    a justice   of the peace is entitled
     to hold the office      of notary public ex-officio,
     or, without any other warrant or appointment than
     that resulting     from the holding of the office    of
     justice    of the peace. ***‘I
           Former statutes    of this State required the justice
of the peace as ex-officio     notary public of his county to take
the oath of office   prescribed    by the Constitution   and give the
bond elsewhere prescribed     for notaries  public.    (See Article
1535 R-S., 1879; Article 1564, R.S., 1.895; Art. 2287, R.S.
19113 However, it will be noted that the present statute,
Article  2376, supra, does not require a justice       of the peace
to take the oath or execute a bond as was required by the fores-
going statutes.
            As heretofore  stated, it is our opinion, that Senate
Bill No. 335, supra, does not change or alter the law relative
to justices   of the peace who are also ex-officio   notaries public
of their counties.
                                     Yours very truly
                                     ATTORNEY GENERALOF TEXAS
                                     By /s/ Ardell Williams
                                     Ardell Williams, Assistant

 #PROVED NOV 10, 1943
/s/ Grover Sellers
FIRST ASSISTANT
 ATTORNEYGENERAL
APPROVED:OPINIONCOMMITTEE
BY:     BWB, CHAIRMAN
AW:EP:wb